DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1-20 are allowed. 
 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The newly found relevant prior art considered pertinent to the Applicant’s disclosure is the following:

Nguyen et al (US Pub 20220076130) and more specifically Fig 13.

Fan et al (US Pub 20210356738) and more specifically Fig 3.

Kojima et al (US Pub 20210281349) and more specifically Fig 1 and Fig 11.

Lin et al (US Pub 20210158145) and more specifically Fig 1.

Hedge et al (US Pub 20210103822) and more specifically Fig 1.

Soles et al (US Pub 20200320235) and more specifically Fig 6 and Fig 7.

Kojima et al (US Pat 10234627) and more specifically Fig 3.

Price et al (US Pub 20180202922) and more specifically Fig 2.

White et al (US Pat 8122392) and more specifically Fig 6.

So et al (Deep learning enabled inverse design in nanophotonics)  and more specifically Fig 6.

Zhang et al (Inverse Design of Compact Digital Nanophotonic Power Dividers with Arbitrary Power Ratios Using Modified Adjoint Method) and more specifically Fig 1.

Skarda et al (From Inverse Design to Implementation of Practical Photonics) and more specifically Fig 1.

Dory et al (Inverse designed diamond photonics) and more specifically Fig 1.

Su et al (Nanophotonic Inverse Design with SPINS: Software Architecture and Practical Considerations) and more specifically Fig 4.

Vercruysse et al (Level-set Fabrication Constraints for Gradient-based Optimization of Optical Devices) and more specifically Fig 1.

Molesky et al (Inverse design in nanophotonics) and more specifically Fig 1.

Piggott et al (Inverse Design of a Wavelength Demultiplexer) and more specifically Fig 1.

Lu et al (Inverse-designed single-step-etched colorless 3 dB couplers based on RIE-lag-insensitive PhC-like subwavelength structures) and more specifically Fig 4.

Hakansson et al (Inverse designed photonic crystal de-multiplex waveguide coupler) and more specifically Fig 5.

The closest prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A non-transitory computer-readable medium having logic stored thereon that, in response to execution by at least one computing device, causes the at least one computing device to perform actions for generating a design of a physical device, the actions comprising: 
receiving an initial design of the physical device; 
simulating performance of the physical device using the initial design to determine a performance loss value; 
determining a robustness loss value that represents an effect of perturbations in operating conditions during fabrication on the performance loss value; 
determining a total performance loss value based on the performance loss value and the robustness loss value; 
backpropagating the total performance loss value to determine a gradient corresponding to an influence of changes in the initial design on the total performance loss value; and 
revising the initial design of the physical device based at least in part on the gradient. 

Regarding Claim 11, A system comprising at least one computing device configured with logic that, in response to execution by the at least one computing device, causes the system to perform actions for generating a design of a physical device, the actions comprising: 
receiving an initial design of the physical device; 
simulating performance of the physical device using the initial design to determine a performance loss value; 
determining a robustness loss value that represents an effect of perturbations in operating conditions during fabrication on the performance loss value; 
determining a total performance loss value based on the performance loss value and the robustness loss value; 
backpropagating the total performance loss value to determine a gradient corresponding to an influence of changes in the initial design on the total performance loss value; and 
revising the initial design of the physical device based at least in part on the gradient.

Although methods/systems for designing and revising physical devices are known in the art, there is no teaching, suggestion or motivation to generate a method/system that designs and revises a physical device and comprises simulating performance of the physical device using the initial design to determine a performance loss value; determining a robustness loss value that represents an effect of perturbations in operating conditions during fabrication on the performance loss value; determining a total performance loss value based on the performance loss value and the robustness loss value; and backpropagating the total performance loss value to determine a gradient corresponding to an influence of changes in the initial design on the total performance loss value i.e. with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636